                                      1   J Christopher Jorgensen
                                          Nevada Bar No. 5382
                                      2   Matthew Tsai
                                          Nevada Bar No. 14290
                                      3   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Pkwy, Suite 600
                                      4   Las Vegas, NV 89169-5996
                                          Tel: (702) 949-8200
                                      5   Email: cjorgensen@lrrc.com
                                          Email: mtsai@lrrc.com
                                      6
                                          Attorneys for Defendant Synchrony Bank identified herein as
                                      7   Care Credit, LLC and Synchrony Financing, Inc.
                                      8

                                      9                                 UNITED STATES DISTRICT COURT
                                     10                                         DISTRICT OF NEVADA
                                     11   LERNER & ROE INJURY ATTORNEYS, a                     CASE NO. 2:20-cv-00465-APG-EJY
                                          Nevada Corporation,
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                                                  Plaintiffs,
                                     13                                                        JOINT MOTION AND ORDER TO
                                          v.                                                   EXTEND TIME FOR DEFENDANTS
Las Vegas, NV 89169-5996




                                     14                                                        CARE CREDIT LLC AND SYNCHRONY
                                          ARQUIDEMES COSME; UNITED SATES OF                    LENDING, INC TO FILE AND SERVE A
                                     15   AMERICA DEPARTMENT OF TREASURY,                      RESPONSE TO PLAINTIFF’S
                                          INTERNAL REVENUE SERVICE; UNITED                     COMPLAINT
                                     16   STATES OF AMERICA DEPARTMENT OF
                                          VETERANS AFFAIRS, VETERANS HEALTH [FIRST REQUEST]
                                     17   ADMINISTRATION; CARE CREDIT LLC;
                                          SYNCHRONY LENDING, INC.; RAUSCH
                                     18   STURM, ISRAEL, ENERSON & HORNIK
                                          LLP; DOES I-V; and ROE CORPORATIONS I-
                                     19   V,
                                     20                           Defendants.
                                     21
                                                   Plaintiff Lerner & Rowe Injury Attorneys (“Plaintiff”) and Defendants CareCredit LLC and
                                     22
                                          Synchrony Lending, Inc. (“Synchrony Defendants”), (together, the “Parties”) hereby jointly move
                                     23
                                          for an extension, by and through their attorneys of record, as set forth below:
                                     24
                                                   WHEREAS, Plaintiff filed a Complaint on March 5, 2020;
                                     25
                                                   WHEREAS, Synchrony Defendants received the Complaint on March 11, 2020;
                                     26
                                                   WHEREAS, this extension is requested in good faith so as to give the Parties additional time
                                     27
                                          to investigate the claims in this matter and pursue possible settlement;
                                     28


                                          110864327.1
                                      1            WHEREBY, the Synchrony Defendants requested and Plaintiff agreed to extend the
                                      2   Synchrony Defendants’ time to file and serve a response to Plaintiff’s Complaint in Interpleader
                                      3   from April 1, 2020, to May 1, 2020;
                                      4            For the foregoing reasons, the Parties request this Court grant their Joint Motion to extend
                                      5   Synchrony’s time to file and serve a response to Plaintiff’s Complaint to May 1, 2020.
                                      6

                                      7   DATED: April 1, 2020                                  LERNER & ROWE
                                      8                                                         By:/s/ Randolph L. Westbrook, III
                                                                                                   Randolph L. Westbrook (SBN 12893)
                                      9                                                            4795 South Durango Drive
                                                                                                   Las Vegas, NV 89147
                                     10
                                                                                                   Attorney for Plaintiff
                                     11
3993 Howard Hughes Pkwy, Suite 600




                                     12   DATED: April 1, 2020                                  LEWIS ROCA ROTHBERGER CHRISTIE, LLP

                                     13
                                                                                                By       /s/ J Christopher Jorgensen
Las Vegas, NV 89169-5996




                                     14                                                              J Christopher Jorgensen (SBN 5382)
                                                                                                     Matthew Tsai (SBN 14290)
                                     15                                                              3993 Howard Hughes Pkwy, Suite 600
                                                                                                     Las Vegas, NV 89169-5996
                                     16                                                              Attorney for Defendants Care Credit LLC
                                                                                                     and Synchrony Financing, Inc.
                                     17

                                     18                                                         ORDER

                                     19                                                         IT IS SO ORDERED.

                                     20

                                     21                                                         ____________________________________
                                                                                                United States Magistrate Judge
                                     22
                                                                                                DATED: April 2, 2020
                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                           2
                                          110864327.1
